Citation Nr: 1201017	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-33 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to November 1971 (with service in the Republic of Vietnam).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011 the Board received additional evidence with a waiver of RO initial consideration.   

The issue pertaining to psychiatric disability was adjudicated as limited to the diagnosis of PTSD.  In accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized to encompass all psychiatric disabilities diagnosed.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

At the outset the Board notes that in a claim of service connection, the complete history of the disability for which service connection is sought is pertinent evidence and any identified outstanding treatment records must be secured to ensure proper adjudication of the claim on a complete record.  
      Hearing Loss and Tinnitus

A September 2002 VA audiology consultation notes that the Veteran's current audiometry was compared with "the 5/6/99 hearing test."  Review of the claims file reveals that there are no VA treatment records from 1999 nor have they been sought (and it is unclear at what time the Veteran began receiving treatment from VA).  In light of the identified outstanding audiometry and the fact that VA records are constructively of record, further development is required.

	Psychiatric disability

In a February 2008 letter the Veteran's readjustment counseling therapist noted that the Veteran had been receiving counseling services at the Tampa Vet Center since March 1997 (per "notes in his clinical record").  Other correspondence from a Vet Center social worker notes that the Veteran was treated there since February 1999.  Regardless of the date of his initial treatment, the record does not contain any treatment records from the Tampa Vet Center.  On his April 2008 notice of disagreement (NOD) the Veteran indicated that he had been treated for PTSD in July 2007, November 2007, and March 2008 and that PTSD was diagnosed in November 2002.  The RO secured VA outpatient treatment records from September 2002 through March 2006; however, such records appear to be quite sparse (and possibly incomplete).  The Veteran's correspondence indicates that all of his mental health treatment has been through VA.  The January 2007 VA examiner also made reference to a mental health "note dated 4/19/99" (which is not of record), again suggesting that there are earlier VA outpatient treatment records outstanding.  In light of the foregoing, it is clear that pertinent treatment records remain outstanding and further development is required.   

While January 2007 VA examination did not find PTSD, the Veteran's VA outpatient treatment records and supporting evidence (letters from his mental health providers) suggest that he has PTSD and that such may be related to his service (i.e. experiences in Vietnam).  Accordingly, the "low threshold" standard as to when a VA examination is necessary is met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)) and development for such is indicated.  38 C.F.R. § 3.159(c)(4).  
Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify in chronological order all providers of evaluation and/or treatment he has received for hearing loss, tinnitus, and/or  psychiatric disability since his separation from service, and to provide any releases necessary for VA to secure records of any private treatment/evaluations.  

Of particular interest are the Veteran's complete VA outpatient treatment records (to include the earliest treatment he received, the 9/6/99 audiometry, and the 4/19/99 note referenced) and the complete treatment records from the Tampa Vet Center (from the Veteran's initial visit to the present).  Any negative responses received should be associated with the claims file and all efforts to ensure the complete records are obtained (to include any requests for remote non-electronic records) should be documented in the claims file in detail. 

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified. 

2. If any additional evidence received suggests further development (i.e, further outstanding evidence/treatment records), the leads should be pursued to their logical conclusion.

3. Regarding hearing loss and tinnitus, if any of the records received above render the factual basis for the January 2007 VA audiological examination inaccurate or inadequate, the RO should arrange for an additional VA examination and nexus opinion.  

4. The RO should then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability (ies).  The examiner must review the Veteran's claims file in conjunction with the examination.  The examination and the report thereof must be in accordance with DSM-IV.  The RO must advise the examiner of any corroborated stressors and whether or not the Veteran served in an area of hostilities.  Following examination of the Veteran, and review of the record, the examiner should provide an opinion that responds to the following:

a. Please identify (by medical diagnosis) each psychiatric disability entity found. 

b. As to each chronic psychiatric disability entity diagnosed, please indicate whether it is at least as likely as not (a 50% or greater probability) related to (was incurred in or aggravated by) the Veteran's active service? 

c. If PTSD is diagnosed, identify the stressor(s) and symptoms that support such diagnosis.  If PTSD is not diagnosed, the examiner should explain in detail why the Veteran does not meet the diagnostic criteria for such diagnosis.


5. The RO should then re-adjudicate the claims (to include encompassing all psychiatric diagnoses).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

